                UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

 UNITED STATES OF AMERICA       )             DOCKET NO. 1:19CR77
                                )
                                )             GOVERNMENT’S MOTION
  v.                            )             TO EXTEND TIME TO
                                )             RESPOND TO DEFENDANT’S
 FRANCISCO ESCAMILLA VILLA )                  PRETRIAL MOTIONS
 ______________________________ )

      NOW COMES the United States of America, by and through R. Andrew

 Murray, United States Attorney for the Western District of North Carolina, with a

 motion to extend the deadline for the government’s responses to Defendant’s

 supplemental briefs in support of his pretrial motions until December 18, 2019.

      The government’s responses to the motions are due on December 11,

2019. The United States requests that the government’s response deadline to the

Defendant’s motions be set to December 18, 2019. Defense counsel has been

consulted about this request and objects to any extension.

      Defendant’s supplemental motions were filed the day before a holiday and

the following week the undersigned was engaged in trial prep and trial on the

case of United States v. Vandevere, lasting until December 6, 2019. The

undersigned had military duty on December 7 and 8. An additional seven days

will allow the Government sufficient time to appropriately respond.


                                         1

      Case 1:19-cr-00077-MR-WCM Document 33 Filed 12/09/19 Page 1 of 2
RESPECTFULLY SUBMITTED, this the 9th day of December, 2019.




                 R. ANDREW MURRAY
                 UNITED STATES ATTORNEY




                 /S/ DAVID A. THORNELOE
                 ASSISTANT UNITED STATES ATTORNEY
                 NC Bar #54463
                 U.S. Courthouse
                 100 Otis Street, Room 233
                 Asheville, NC 28801
                 (828) 271-4661
                 Email:david.thorneloe@usdoj.gov




                               2

Case 1:19-cr-00077-MR-WCM Document 33 Filed 12/09/19 Page 2 of 2
